Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Bel Fuse Inc.’s Registration Statement No. 333-89376 and No. 333-65627 on Form S-8 of our report dated March 11, 2011, relating to the consolidated financial statements and financial statement schedule of Bel Fuse Inc. and subsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting, which expresses an unqualified opinion appearing in this Annual Report on Form 10-K of the Company for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP New York, New York March 11, 2011
